Citation Nr: 1043054	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a previously assigned disability rating of 50 
percent for the Veteran's service-connected PTSD and denied 
entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran has been unemployed since at least February 2008, 
although it is unclear why the Veteran became unemployed.  
Service connection currently is in effect for PTSD, evaluated as 
50 percent disabling.    

A review of the record shows that the Veteran had a significant 
career as a mail carrier with the United States Postal Service, 
approximately 28 years, prior to ceasing employment in February 
2008.  In a July 2008 VA examination report, it is noted that the 
Veteran stopped working in June 2007 secondary to biceps rupture.  
The Veteran reported that he had a bad episode with his employers 
when they kept asking him for forms and he told his psychiatrist 
that he felt pressured from his employers and that he was going 
to kill the supervisors at his old place of work.  Thus, 
according to the Veteran, the psychiatrist instructed the Veteran 
to not return to work in February 2008.  According to the 
Veteran, he had worked for the United States Postal Service since 
1981 and had chronic "mental symptoms" throughout his entire 
career.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 55 in July 2008.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  

The Veteran was reexamined in August 2008 and was assigned a GAF 
score of 55 again. With regard to the Veteran's occupational 
functioning, the examiner noted that the Veteran had stopped 
working in June 2007 due to a severe left bicep injury that was 
determined to be work-related.  Since that time, the Veteran also 
had double-hernia surgery in January 2008.  Additional physical 
problems have included low back, shoulder, and knee problems, all 
with chronic pain.  Emotionally, the Veteran had become very 
frustrated, irritable, angry, anxious, and depressed.  The 
Veteran reported a previous occupational career in law 
enforcement, having worked as a police officer for 13 years prior 
to working for the United States Postal Service.  The Veteran 
reported that he officially retired from the United States Postal 
Service in August 2008 and stated that he did not want to retire 
as early as he did, intending to reach 30 years of service.  
Given his current emotional and physical situation, with 
diminished quality of life, however, the Veteran noted that he 
would most likely stay retired for all practical purposes.  

The August 2008 VA examiner indicated that the Veteran was not 
presently employable in any realistically conceivable or 
available work setting.  The examiner also noted that, while 
physical injury and pain constituted major factors in the 
Veteran's unemployability, it also was likely that the Veteran's 
service-connected PTSD "has not responded well in the face of 
his recent stressors and likely has served to exacerbate his 
overall emotional response to stress."  

VA outpatient treatment records confirm that the Veteran was 
under "severe psychological stress" and was instructed to not 
return to work until further notice beginning in February 2008.  

The Veteran has been afforded several VA psychiatric examinations 
for his PTSD; however, no VA examiner has specifically provided 
an opinion on the Veteran's ability to work given his service-
connected PTSD, without regard to any non service-connected 
disabilities or his age.  While the August 2008 VA examiner 
alluded to the possibility that the Veteran's PTSD affected his 
ability to work, the examiner did not specifically provide an 
opinion.  Given the foregoing, the Board finds that, on remand, 
the Veteran should be afforded an appropriate VA examination to 
include an opinion concerning the impact of the Veteran's 
service-connected PTSD on his employability.  Friscia v. Brown, 7 
Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the current nature 
and severity of his service-connected PTSD 
and the impact of this disability on his 
employability.  The claims file must be 
provided to the examiner(s) for review.  
The examiner(s) must obtain a complete 
occupational history from the Veteran, if 
possible.  The examiner(s) also should opine 
as to whether the Veteran's service-connected 
PTSD, without regard to any non service-
connected disabilities or his age, 
renders him unable to secure and follow a 
substantially gainful occupation.  A complete 
rationale must be provided for any opinion(s) 
expressed.

2.  Thereafter, the RO shoulder determine 
whether referral to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension (C&P) Service, for consideration of 
an extraschedular evaluation commensurate 
with the average earning capacity impairment 
due exclusively to the service-connected 
PTSD is warranted.  38 C.F.R. § 3.321(b) 
(1).  A copy of any decision by the 
Director, C&P Service, should be included in 
the claims file.

3.  Thereafter, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

